[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
DECISION ON MOTIONS #115 AND #121
The plaintiff filed two identical requests to revise (pleadings 110 and 113). Defendant Swetz filed an objection to the second request to revise (pleading #114). The objection was sustained.
The plaintiff filed a Motion for Default (pleading #115). Defendant Swetz filed an objection to the default (pleading #121). These two motions are now before the court.
Under the circumstances, defendant Swetz is not in default. The Motion for Default (pleading #115) is denied. The objection (pleading #121) is sustained.
GEORGE N. THIM, JUDGE CT Page 605